Citation Nr: 1711864	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  06-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $86,172.50.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to December 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision in November 2011, the Board, in pertinent part, denied a waiver of recovery of an overpayment of disability compensation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an Order in October 2012, the Court granted a Joint Motion for Remand of the parties, the Veteran and Secretary of VA, and vacated the Board's decision for further proceedings consistent with the Joint Motion for Remand. 

This matter was previously remanded by the Board in September 2013.

The Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) in July 2011.  This VLJ is no longer at the Board and the Veteran has requested an additional hearing, as discussed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

The Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) in July 2011.  A January 2017 letter informed the Veteran that this VLJ is no longer at the Board and the Veteran is entitled to an additional hearing if he so choses.  38 C.F.R. § 20.707 (2016).  In February 2017, the Veteran requested an additional hearing by videoconference.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of this matter to the RO for the scheduling of the Veteran's Board hearing is warranted.  38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Board videoconference hearing in connection with the Veteran's pending claim of waiver of recovery of the debt in this appeal at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.   See 38 C.F.R. § 20.704(b) (2016).

2.  After the above development, adjudicate the claim of waiver of recovery of the debt.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




